McBRIDE, C. J.
We are of the opinion that Trautmann by notifying the home office that he had retired from the saloon business and thereby having secured reduced assessments for a period of six years stood exactly in the same position on resuming his former occupation as if he had been a new member. He could not blow hot and cold with the same breath and “switch” from an extrahazardous occupation to an ordinary risk for a period of years and then, when it appeared to be convenient or profitable to birr); resume the extrahazardous occupation at his pleasure. Had he continuously pursued the occupation of a saloon-keeper and paid the dues incident to that extrahazardous business he would have come within the statute and his certificate would not have been subject to cancellation.
*599Section. 487 of the supreme statutes, among other things, has the following provision:
“The prohibited grade shall comprise those persons following occupations or employments which are not deemed insurable risks by the board. The board shall have power to exclude from membership in said classes those engaged in extremely hazardous occupations, and to cancel or reduce to the minimum amount the certificate of any member of said classes who may engage in such extremely hazardous occupation.”
This gave the board the power in this instance to cancel Trautmann’s certificate, as it could not be reduced to a minimum amount, being already the minimum, and the board’s action in so canceling was strictly within its power and in accordance with the contract embraced in the second certificate of membership, which contains the following provision:
“The charter, all the laws, rules and regulations of the Society governing the Insurance Department, now in force, and as the same may he hereafter changed, altered, added to, amended and repealed, together with the said application for transfer and all applications and medical examinations previously made for the certificate surrendered by said application for transfer, and any subsequently made applications that may be accepted respecting this certificate, and this Certificate consisting of Pages One, Two and Three shall compose the contract between the member and the Society.” (The italics are ours.)
In resuming the saloon business after having once renounced it and thereby obtaining a decreased rate of insurance the insured violated his contract with the company and the board had a perfect right to cancel his certificate.
As remarked by the trial judge, the whole policy of the order, since 1906 especially, has been one of weeding out members of disreputable occupations, *600thereby adding dignity to the order and improving its •morale, and while many technical objections are urged in this case we think the board was clearly within its rights in canceling the certificate, and that the appellant should not recover.
The judgment is therefore affirmed.
Affirmed. Rehearing Denied.
Bean, Brown and McCourt, JJ., concur.